DETAILED ACTION
Notice of Allowance

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims Status
	Claims 1, 5-9, 18, -20, 22, 24, 25, and 30 are amended.  Claim 14 was cancelled. Claims 1-13 and 15-30 are pending.

Response to Arguments
The objection to claim 5 is withdrawn in view of the amendment to the claim.
The 35 U.S.C. § 112(b) or 35 U.S.C. § 112, 2nd paragraph rejection of claim  claims 1-30 are withdrawn in view of the amendments to claims 1 and 30.  In regards to the claim 1 rejection in section 2.a, the Office reviewed the definition of the word “inhibits” which can mean “hinder, restrain, or prevent (an action or process).  While the Office initially interpreted the limitation as “prevent”, “hinder” is applicable here as well and does not necessarily mean, in the context of the claim, that all maltose is blocked, but rather some do make it across the porous polymer layer (hence the small electric current).  
The 35 U.S.C. § 112(a) or 35 U.S.C. § 112, 1st paragraph rejection of claims 1-30 are withdrawn in view of amendment to claims 1 and 9.  


Claim Interpretation
Claim 30 was amended to replace “generally” with “substantially.”  The Office believes one of ordinary skill in the art would know what was meant by “substantially” in the context of the claim (see MPEP 2173.05(b)(III)(D)).  

Allowable Subject Matter
Claims 1-13 and 15-30 are allowed.
An updated search did not yield any references that could disclose or suggest the claimed limitations.  The following additional references are considered relevant.
Cai et al. (US 2006/0278537) teaches that some glucose sensors that uses GDH are prone to erroneous measurements due to the fact the GDH also reacts with maltose which would result in false high BG reading (see [0009]).  However, Cai does not use a maltose blocking layer to improve accuracy.
Kitabayashi et al. (US 2007/0037237) teach another method of reducing activity for maltose in glucose measurements (see Abstract) that uses pyrroloquinoline quinone-dependent glucose dehydrogenase.
Yao et al. (JP02016042032A) teach a glucose sensor capable of detecting or quantifying glucose with high accuracy even when maltose, galactose, or xylose are mixed in an aqueous sample that is the object of glucose measurement.  A specific NADGDH (sequence number 1) and/or a mutant thereof, nicotinamide adenine dinucleotide (hereafter described as NAD) and/or nicotinamide adenine dinucleotide phosphate (hereafter described as NADP), and an electron transport mediator are contained in a reaction layer provided on the electrode of a glucose sensor, whereby it is made possible to detect or quantify glucose with high accuracy even when maltose, galactose, or xylose are mixed in an aqueous sample.  
Conclusion
Claims 1-13 and 15-30 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tho Q. Tran whose telephone number is (571)270-1892.  The examiner can normally be reached on 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on 5712725596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THO Q TRAN/               Examiner, Art Unit 3791                                                                                                                                                                                         
/JACQUELINE CHENG/Supervisory Patent Examiner, Art Unit 3791